Case 3:20-cv-04466-VC Document 36-1 Filed 10/14/20 Page 1 of 9




                EXHIBIT A
Case 6:20-cv-01174-ACC-EJK
        Case 3:20-cv-04466-VCDocument
                              Document2136-1
                                          FiledFiled
                                                09/24/20
                                                     10/14/20
                                                           Page
                                                              Page
                                                                1 of 28 of
                                                                        PageID
                                                                           9   448




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

UROGYNECOLOGY SPECIALIST OF
FLORIDA LLC,

                         Plaintiff,

v.                                                                Case No: 6:20-cv-1174-Orl-22EJK

SENTINEL INSURANCE COMPANY,
LTD.,

                         Defendant.


                                                 ORDER

        This cause comes before the Court on the Motion to Dismiss filed by Defendant Sentinel

Insurance Company, LTD. (Doc. 6). Plaintiff Urogynecology Specialist of Florida, LLC filed a

Response in Opposition (Doc. 16) and Sentinel filed a Memorandum in Support of its Motion

(Doc. 19). For the following reasons, the Motion will be denied.

                                          I. BACKGROUND1

        The dispute in this case arises from an insurance contract and the alleged breach of that

contract. Sentinel issued Plaintiff an all-risk insurance policy 2 (“the Policy”) to cover its

gynecologist practice for the period of June 19, 2019 to June 19, 2020. (Doc. 5-1). In early March

2020, the Governor of Florida issued an executive order declaring a state of emergency in Florida

due to the COVID-19 pandemic. See Mauricio Martinez, DMD, P.A. v. Allied Ins. Co. of Am., No.

2:20-cv-00401-FTM-66NPM, 2020 WL 5240218, at *1 (M.D. Fla. Sept. 2, 2020). As a result of

the nationwide and ongoing pandemic, Plaintiff was forced to close its doors for a period of time

in March 2020 and could not operate as intended. (Doc. 1-1 at ¶ 13-15). While Plaintiff’s business


        1
        For the purposes of this Motion, the Court will consider as true all of the allegations in Plaintiff’s
Complaint.
      2
        Plaintiff is a named insured under Policy No. 21 SBA BX5636. (Doc. 1-1 at ¶ 18).
Case 6:20-cv-01174-ACC-EJK
        Case 3:20-cv-04466-VCDocument
                              Document2136-1
                                          FiledFiled
                                                09/24/20
                                                     10/14/20
                                                           Page
                                                              Page
                                                                2 of 38 of
                                                                        PageID
                                                                           9   449




was shut down, Plaintiff suffered numerous losses including loss of use of the insured property,

loss of business income, and loss of accounts receivable. (Id. at ¶ 12). Plaintiff also incurred

additional business expenses to minimize the suspension of the business and continue its

operations. (Id. at ¶ 15).

        Plaintiff notified Sentinel of its losses associated with the medical office closing due to the

ongoing pandemic and Sentinel denied coverage. (Id. at ¶ 20-23). As a result, Plaintiff filed this

suit in the Ninth Judicial Circuit, in and for Orange County, Florida on June 2, 2020. (Doc. 1). The

relevant Policy provisions upon which Plaintiff’s suit relies are as follows:

        A. COVERAGE
        We will pay for direct physical loss of or physical damage to Covered Property at
        the premises described in the Declarations (also called “scheduled premises” in this
        policy) caused by or resulting from a Covered Cause of Loss.

        ....

        3. Covered Causes of Loss
        RISKS OF DIRECT PHYSICAL LOSS unless the loss is:
               a. Excluded in Section B., EXCLUSIONS; or
               b. Limited in Paragraph A.4. Limitations; that follow.

        ....

        5. Additional Coverages

        ....

                o. Business Income
                       (1) We will pay for the actual loss of Business Income you sustain
                       due to the necessary suspension of your “operations” during the
                       “period of restoration”. The suspension must be caused by a direct
                       physical loss of or physical damage to property at the “scheduled
                       premises”, including personal property in the open (or in a vehicle)
                       within 1,000 feet of the “scheduled premises”, caused by or resulting
                       from a Covered Cause of Loss.

        ....

                p. Extra Expense
                       (1) We will pay reasonable and necessary Extra Expense you incur
                       during the “period of restoration” that you would not have incurred
                                                 -2-
Case 6:20-cv-01174-ACC-EJK
        Case 3:20-cv-04466-VCDocument
                              Document2136-1
                                          FiledFiled
                                                09/24/20
                                                     10/14/20
                                                           Page
                                                              Page
                                                                3 of 48 of
                                                                        PageID
                                                                           9   450




                        if there had been no direct physical loss or physical damage to
                        property . . .

                ....

                q. Civil Authority
                        (1) This insurance is extended to apply to the actual loss of Business
                        Income you sustain when access to your “scheduled 7 premises” is
                        specifically prohibited by order of a civil authority as the direct
                        result of a Covered Cause of Loss to property in the immediate area
                        of your “scheduled premises”.

        ....

        6. Coverage Extensions

        ....

                a. Accounts Receivable
                       (1) You may extend the insurance that applies to your Business
                       Personal Property, to apply to your accounts receivable.

                        We will pay for:

                                (a) All amounts due from your customers that you are unable
                                to collect;
                                (b) Interest charges on any loan required to offset amounts
                                you are unable to collect pending payment of these amounts;
                                (c) Collection expenses in excess of your normal collection
                                expenses that are made necessary by the physical loss or
                                physical damage; and
                                (d) Other reasonable expenses that you incur to reestablish
                                your records of accounts receivable.

(Doc. 5-1 at 36-48).

        In Count I, Plaintiff asserts a claim for breach of contract for failure to adequately

reimburse Plaintiff for its losses. (Doc. 1-1 at ¶ 24). In Count II, Plaintiff seeks a declaration of the

parties’ rights under the insurance contract. (Id. at ¶ 30). Sentinel was served on June 4, 2020, and

timely removed to this Court on July 1, 2020. (Id.). Sentinel alleged in its Notice of Removal that

this Court has subject matter jurisdiction based on diversity of citizenship pursuant to 28 U.S.C. §

1332; the Notice of Removal stated that (1) Sentinel is a foreign corporation and citizen of


                                                  -3-
Case 6:20-cv-01174-ACC-EJK
        Case 3:20-cv-04466-VCDocument
                              Document2136-1
                                          FiledFiled
                                                09/24/20
                                                     10/14/20
                                                           Page
                                                              Page
                                                                4 of 58 of
                                                                        PageID
                                                                           9   451




Connecticut, (2) all members of Plaintiff’s LLC are citizens of Florida, and (3) Plaintiff’s claims

supported a conclusion that damages were in excess of $75,000. (Doc. 1 at 2-6).

                                     II. LEGAL STANDARD

       When deciding a motion to dismiss based on failure to state a claim upon which relief can

be granted, the court must accept as true the factual allegations in the complaint and draw all

inferences derived from those facts in the light most favorable to the plaintiff. Randall v. Scott,

610 F.3d 701, 705 (11th Cir. 2010). “Generally, under the Federal Rules of Civil Procedure, a

complaint need only contain ‘a short and plain statement of the claim showing that the pleader is

entitled to relief.’” Id. (quoting Fed. R. Civ. P. 8(a)(2)). However, the plaintiff’s complaint must

provide “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citing Twombly, 550 U.S. at 556). Thus, the Court

is not required to accept as true a legal conclusion merely because it is labeled a “factual allegation”

in the complaint; it must also meet the threshold inquiry of facial plausibility. Id.

                                           III. ANALYSIS

       Sentinel moves to dismiss Plaintiff’s Complaint arguing that the plain language of the

policy excludes coverage for Plaintiff’s losses. Specifically, Sentinel argues that the Policy

expressly excludes losses caused by a virus. Plaintiff responds that the Policy is ambiguous, and

any ambiguity should be read in favor of coverage.

       A. Breach of Insurance Contract

       The issues surrounding whether insurance policy virus exclusions apply to losses caused

by COVID-19 are novel and complex. Courts considering these issues have applied basic contract


                                                 -4-
Case 6:20-cv-01174-ACC-EJK
        Case 3:20-cv-04466-VCDocument
                              Document2136-1
                                          FiledFiled
                                                09/24/20
                                                     10/14/20
                                                           Page
                                                              Page
                                                                5 of 68 of
                                                                        PageID
                                                                           9   452




principles to determine whether such virus-related clauses exclude coverage. See Mauricio

Martinez, DMD, P.A., 2020 WL 5240218, at *2 (analyzing virus exclusions under state law

contract interpretations); see also Turek Enterprises, Inc., v. State Farm Mutual Automobile Ins.

Co., No. 20-11655, 2020 WL 5258484, at *5 (E.D. Mich. Sept. 3, 2020) (same); 10E, LLC v.

Travelers Indem. Co. of Connecticut, No. 2:20-cv-04418-SVW-AS, 2020 WL 5095587, at *4

(C.D. Cal. Aug. 28, 2020) (same).

       In Florida, to state a claim for breach of contract, a plaintiff must allege “(1) the existence

of a contract, (2) a breach of the contract, and (3) damages resulting from the breach.” Beck v.

Lazard Freres & Co., LLC, 175 F.3d 913, 914 (11th Cir. 1999). Here, Plaintiff alleges that Sentinel

breached the insurance contract by failing to pay for covered losses. Sentinel argues that the plain

language of the insurance contract excludes coverage for the cause of Plaintiff’s loss. Sentinel

relies on the following language from the Policy under the “Limited Fungi, Bacteria or Virus

Coverage” provision which states that Sentinel

       will not pay for loss or damage caused directly or indirectly by any of the following.
       Such loss or damage is excluded regardless of any other cause or event that
       contributes concurrently or in any sequence to the loss:

       (1) Presence, growth, proliferation, spread or any activity of “fungi,” wet rot, dry
       rot, bacteria or virus.

       (2) But if “fungi,” wet rot, dry rot, bacteria or virus results in a “specified cause of
       loss” to Covered Property, we will pay for the loss or damage caused by that
       “specified cause of loss.”

(Doc. 5-1 at 141).

       Under Florida law, the “construction of an insurance policy is a question of law for the

court.” U.S. Fire Ins. Co. v. J.S.U.B., Inc., 979 So. 2d 871, 877 (Fla. 2007). “The scope and extent

of insurance coverage is determined by the language and terms of the policy.” Ernie Haire Ford,

Inc. v. Universal Underwriters Ins. Co., 541 F. Supp. 2d 1295, 1298 (M.D. Fla. 2008) (quoting

Bethel v. Sec. Nat’l Ins. Co., 949 So. 2d 219, 222 (Fla. 3d DCA 2006)). An insurance policy is a
                                                -5-
Case 6:20-cv-01174-ACC-EJK
        Case 3:20-cv-04466-VCDocument
                              Document2136-1
                                          FiledFiled
                                                09/24/20
                                                     10/14/20
                                                           Page
                                                              Page
                                                                6 of 78 of
                                                                        PageID
                                                                           9   453




contract that is construed according to its plain meaning. Garcia v. Fed. Ins. Co., 969 So. 2d 288,

291 (Fla. 2007). When construing the plain meaning of phrases in an insurance contract, Florida

courts “may consult references commonly relied upon to supply the accepted meanings of words.”

Id. (relying on Merriam Webster’s Collegiate Dictionary to supply the plain meaning of language

in an insurance contract). Finally, the Florida Statutes provide, “Every insurance contract shall be

construed according to the entirety of its terms and conditions as set forth in the policy.” Fla. Stat.

§ 627.419.

       Sentinel argues that the unambiguous policy terms exclude coverage for any losses caused

by a virus, including COVID-19. Plaintiff argues that ambiguity in the insurance policy requires

the Court to construe the Policy in favor of coverage. Policy language is ambiguous if it “is

susceptible to more than one reasonable interpretation, one providing coverage and another

limiting coverage.” Garcia, 969 So. 2d at 291 (citing Auto-Owners Ins. Co. v. Anderson, 756 So.

2d 29, 34 (Fla. 2000)). “A provision is not ambiguous simply because it is complex or requires

analysis.” Id. In addition, “[t]he fact that both sides ascribe different meanings to the language

does not mean the language is ambiguous.” Kipp v. Kipp, 844 So. 2d 691, 693 (Fla. 4th DCA

2003). An ambiguity exists only if a “genuine inconsistency, uncertainty, or ambiguity in meaning

. . . remains after the application of the ordinary rules of construction.” Am. Strategic Ins. Co. v.

Lucas-Solomon, 927 So. 2d 184, 186 (Fla. 2d DCA 2006) (internal quotation marks omitted).

       Here, several arguably ambiguous aspects of the Policy make determination of coverage

inappropriate at this stage. Notably, the Policy provided does not exist as an independent

document. For example, the “Limited Fungi, Bacteria or Virus Coverage” section of the Policy

(Doc. 5-1 at 141) starts by stating that it modifies certain coverage forms. Those forms are not

provided in the Policy itself, nor were they provided to the Court. Additionally, the second

paragraph states that the virus exclusion “is added to paragraph B.1 Exclusions of the Standard


                                                 -6-
Case 6:20-cv-01174-ACC-EJK
        Case 3:20-cv-04466-VCDocument
                              Document2136-1
                                          FiledFiled
                                                09/24/20
                                                     10/14/20
                                                           Page
                                                              Page
                                                                7 of 88 of
                                                                        PageID
                                                                           9   454




Property Form and the Special Property Coverage Form” which was similarly not provided to the

Court. Without the corresponding forms which are modified by the exclusions, this Court will not

make a decision on the merits of the plain language of the Policy to determine whether Plaintiff’s

losses were covered. Additionally, it is not clear that the plain language of the policy

unambiguously and necessarily excludes Plaintiff’s losses. The virus exclusion states that Sentinel

will not pay for loss or damage caused directly or indirectly by the presence, growth, proliferation,

spread, or any activity of “fungi, wet rot, dry rot, bacteria or virus.” (Id.). Denying coverage for

losses stemming from COVID-19, however, does not logically align with the grouping of the virus

exclusion with other pollutants such that the Policy necessarily anticipated and intended to deny

coverage for these kinds of business losses.

        In arguing that the plain language of the Policy excludes coverage for Plaintiff’s losses,

Sentinel cites a number of cases which uphold similar virus exclusions. The cases, however, are

nonbinding and distinguishable. In arguing that Florida courts routinely enforce policy provisions

excluding coverage for viruses, Sentinel cites a case in which a policyholder sought coverage when

a third-party asserted a claim against him for the transmission of a sexually transmitted virus. See

Clarke v. State Farm Florida Ins., 123 So. 3d 583, 584 (Fla. 4th DCA 2012). In arguing that the

Court should give the virus exclusion a straightforward application to exclude coverage for losses

caused by COVID-19, Sentinel cites cases dealing with pollution exclusions and sewage backups,

damage caused by mold, and claims resulting from illness or disease, all of which fell under policy

exclusions. (Doc. 6 at 11-12). Importantly, none of the cases dealt with the unique circumstances

of the effect COVID-19 has had on our society—a distinction this Court considers significant.

Thus, without any binding case law on the issue of the effects of COVID-19 on insurance contracts

virus exclusions, this Court finds that Plaintiff has stated a plausible claim at this juncture. Plaintiff

alleged the existence of the insurance contract, losses which may be covered under the insurance


                                                  -7-
Case 6:20-cv-01174-ACC-EJK
        Case 3:20-cv-04466-VCDocument
                              Document2136-1
                                          FiledFiled
                                                09/24/20
                                                     10/14/20
                                                           Page
                                                              Page
                                                                8 of 98 of
                                                                        PageID
                                                                           9   455




contract, and Sentinel’s failure to pay for the losses. These allegations, when read in the light most

favorable to Plaintiff, are facially plausible. See Twombly, 550 U.S. at 555 (holding that a

complaint “attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations”).

       Based on the foregoing, it is ordered as follows:

       1.        Defendant’s Motion to Dismiss (Doc. 6) will be DENIED.

       2.        Defendant IS ORDERED TO FILE an Answer to the Complaint within fourteen

days of the date of this Order.

       DONE and ORDERED in Chambers, in Orlando, Florida on September 24, 2020.




Copies furnished to:

Counsel of Record




                                                -8-
